Hughes, J., (after stating the facts). There does not appear to be any authority for a justice of the peace to issue an execution upon a forthcoming bond taken upon the levy of an execution issued by him. He has such powers only as are conferred upon him by law. In ch. 94, § 4329, Sandels & Hill’s Digest, it is provided that “parties to the action [before justice of the peace] may be the same as in the circuit court, and all the proceedings prescribed for that court, as far as the same are applicable and not herein changed, shall be pursued in justices’ courts. But the powers of justices’ court shall be and are only such as are in this chapter enumerated.” The enumeration of the powers in the chapter referred to does not include, expressly or by implication, the power to issue execution upon a forfeited delivery bond. Other reasons might be given why the judgment should be affirmed, but the above is sufficient. Affirmed.